This appeal is taken from a decision in the Common Pleas Court of Ashtabula County, in which the trial court revoked appellant's probation.
On October 31, 1985, appellant Gregory F. Bleasdale pleaded guilty to burglary and was sentenced on January 28, 1986 to an indeterminate term of three to fifteen years. The trial court suspended execution of his sentence, and he was placed upon probation for a period of four years on December 1, 1987.
On June 17, 1988, the state of Ohio filed a complaint for violation of probation. At a hearing held on September 17, 1988, appellant was found guilty of violating the terms of his probation. Rather than revoke his probation, the trial judge ordered that probation, in addition to the original requirements, would now be conditioned upon appellant "being accepted by, and successfully completing, appropriate programs of the CompDrug Programs."
On February 2, 1989, appellant was "terminated" from the program at CompDrug Prevention Program. A summary of the program indicates that appellant was diagnosed as suffering from "chronic depression, dependence and an intact delusional system which may take the form of a paranoid disorder." Since the center was not staffed to deal with such mental problems, CompDrug recommended that appellant either be placed in a more intensive treatment facility, or be given more intensive treatment at such a facility on an outpatient basis while continuing to reside at CompDrug. Based on these recommendations, appellant's probation officer decided to terminate him from the program at CompDrug.
On February 3, 1989, the state filed a request to show cause why the conditions of probation should not be revoked. Counsel for appellant admitted that probable cause existed for the initiation of proceedings. On April 10, *Page 70 
1989, the court revoked appellant's probation and reinstated appellant's sentence of confinement. It is from this decision that this appeal has been taken.
Appellant submits one assignment of error under which he posits the following three sub-issues, which will be separately analyzed:
"The court erred to the prejudice of defendant-appellant in revoking appellant's probation.
"Issue I. It is error and a violation of fundamental due process of law for a court to revoke an existing program of probation without service upon defendant of specific, written charges.
"Issue II. The court erred to the prejudice of appellant in admitting testimony on behalf of the State based solely upon hearsay.
"Issue III. The finding of the trial court was contrary to the manifest weight of the evidence."
In the first sub-issue, appellant alleges that he was prejudiced because he was not provided with written notice of the alleged violations. He relies upon Morrissey v. Brewer
(1972), 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484, and uponGagnon v. Scarpelli (1973), 411 U.S. 778, 93 S. Ct. 1756,36 L. Ed. 2d 656, for support of this proposition that due process requires that he receive such notification. Furthermore, inState v. Mingua (1974), 42 Ohio App. 2d 35, 71 O.O.2d 234,327 N.E.2d 791, and Parker v. Cardwell (1972), 32 Ohio App. 2d 193, 61 O.O.2d 208, 289 N.E.2d 382, the courts, citing Morrissey,
required written notice of the alleged violation be given to the defendant prior to hearings being had to revoke parole or probation.
However, given the facts in this cause, we find that any error which may have occurred was harmless. See, e.g., State v.Brown (1982), 7 Ohio App. 3d 113, 7 OBR 145, 454 N.E.2d 596. While appellant was not provided with formal written charges, a preliminary hearing was had. Counsel for appellant conceded that probable cause existed to initiate further proceedings. The final hearing was conducted and arguments were presented in a manner which suggests appellant was not prejudiced by the failure to receive written notice of the violation.
A similar result was obtained in State v. Logan (Nov. 24, 1987), Crawford App. No. 3-87-9, unreported, 1987 WL 20301. TheLogan court found adequate notice and harmless error when, at a preliminary hearing, the probation officer explained the specific probation violation. The court stating at page 4 of its opinion:
"The defendant raises a purely formal defect and fails to demonstrate any negative impact on his ability to prepare a defense to the charge." *Page 71 
Similarly, in this cause, even though there was a lack of written notice, the appellant fails to demonstrate and the record is devoid of how he was prejudiced by such a defect. As such, no error can be found and the first sub-issue is overruled.
In the second sub-issue, appellant objects to the admission of the probation officer's testimony which relied upon his reading of the report compiled by CompDrug. We find that this argument is unpersuasive.
It has long been recognized that revocation proceedings are not bound by the formal rules of evidence and need not be a full scale or formal trial. See, e.g., State v. Theisen (1957),167 Ohio St. 119, 4 O.O.2d 122, 146 N.E.2d 865, and State v. Wilson
(Feb. 10, 1989), Ashtabula App. No. 1374, unreported, 1989 WL 11290. However, the defendant does have a right to confront adverse witnesses at such a proceeding. Mingua and Parker, supra.
However, in this case, the probation officer's testimony, based solely upon the reading of the report, does not rise to the crest of prejudicial error. In addition to his testimony on this subject, the report itself was admitted into evidence without objection by appellant. Furthermore, appellant testified regarding the contents of the report and the officer's testimony, too. In light of this evidential table, the admission of the testimony in question amounts to harmless error.
In the third sub-issue, appellant argues the decision to revoke probation was against the manifest weight. This sub-issue is sustained.
The state's position on this issue is that the appellant has failed to successfully complete the CompDrug program, a condition of his probation, and probation should be revoked.
Appellant refers to Weber v. State (1898), 58 Ohio St. 616,51 N.E. 116, for the position that the appellant has the right to rely on the conditions of his probation. The court also commenting on conditions stated:
"When the suspension is upon conditions expressed in the judgment, the prisoner has the right to rely upon such conditions, and so long as he complies therewith the suspension will stand." Weber, supra, at 619, 51 N.E. at 117.
The ability of trial courts to suspend sentences has been greatly reduced by legislative enactment. Likewise, the legal basis of a court to arbitrarily revoke probation has been modified by judicial pronouncements. However, the logic of allowing the person to rely upon express conditions contained in the judgment still has merit.
State v. Scott (1982), 6 Ohio App. 3d 39, 6 OBR 150, 452 N.E.2d 517, involved a probation revocation for failing to make restitution. The appellate court *Page 72 
found an abuse of discretion as there was no evidence of a willful or intentional violation. Failure to make restitution resulted from the lack of income on Scott's part.
In this case, there is no willful or intentional violation of the conditions of appellant's probation. The evidence shows that appellant was cooperating with the program. The termination of the appellant was due to the program's inability to properly minister his case.
This same factual scenario was analyzed by the Third District Court of Appeals of Florida in Donneil v. State (Fla.App. 1979),377 So. 2d 805.
The question in Donneil was "* * * whether a defendant having been placed on probation, with a condition of probation inserted at the urging of his counsel, may thereafter be held to have violated his probation upon the sole ground that he was not a proper candidate for probation under the special condition."Donneil, supra, at 805.
The court answered:
"We hold that probation may not be violated on such a ground and reverse.
"* * *
"This is an unfortunate situation to which the framework of the law does not provide an adequate remedy, and we must adhereto the established rule that probation may not be violatedexcept for a willful departure from the terms thereof. Chatmanv. State, 365 So. 2d 789 (Fla. 4th DCA 1978); Page v. State,363 So. 2d 621 (Fla. 1st DCA 1978); and Barber v. State,344 So. 2d 913 (Fla. 3d DCA 1977)." (Emphasis added.) Id.
Similarly, in this cause, appellant apparently suffers from some mental problems. The court initially "misdiagnosed" appellant as being drug dependent. Based upon that "finding" the court ordered drug counseling. However, after the determination that appellant suffers mentally and emotionally, the court revoked his probation. "In short, there [is] no evidence of a substantial nature in order to find the revocation [is] justified." State v. Scott, supra, 6 Ohio App.3d at 42, 6 OBR at 153, 452 N.E.2d at 520, citing Mingua, supra. Such action in light of the court's initial response seems to be "unreasonable, arbitrary or unconscionable," and an abuse of discretion. AccordBlakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 5 OBR 481,450 N.E.2d 1140.
For these reasons, the decision of the trial court is reversed and appellant's probation is reinstated upon the condition appellant obtain outpatient therapy in connection with his inpatient therapy at CompDrug.
Judgment accordingly.
BANNON, J., concurs. *Page 73 
CHRISTLEY, P.J., dissents.
CHARLES J. BANNON, J., of the Mahoning County Court of Common Pleas, sitting by assignment.